100 N.Y.2d 608 (2003)
GABRIEL F. HAUGHTON, Appellant,
v.
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED, et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Submitted July 14, 2003.
Decided September 18, 2003.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed that portion of Supreme Court's June 11, 2001 order that denied appellant's motion to amend the complaint, dismissed upon the ground that such portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.